Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 26, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160448(36)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  MICHIGAN HEAD & SPINE INSTITUTE, PC,                                                                 Richard H. Bernstein
           Plaintiff-Appellee,                                                                         Elizabeth T. Clement
  and                                                                                                  Megan K. Cavanagh,
                                                                                                                        Justices

  BEAUMONT HEALTH and KUANDA BEY,
          Intervening Plaintiffs,
                                                                    SC: 160448
  v                                                                 COA: 345916
                                                                    Wayne CC: 16-012678-NF
  GEICO INDEMNITY COMPANY,
            Defendant-Appellant,
  and
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
             Defendant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing its reply is GRANTED. The reply submitted on December 23, 2019, is accepted
  as timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                December 26, 2019

                                                                               Clerk